Order entered May 8, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01126-CV

                              BRIGETTA D’OLIVIO, Appellant

                                               V.

                                ERHARD HERMUS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-14449

                                           ORDER
       We REINSTATE this appeal.

       By order dated April 15, 2019, the Court ordered the trial court to conduct a hearing and

make written findings as to the accuracy of the clerk’s record. The trial court signed written

findings and filed them with the Court on May 2, 2019.

       With respect to specific documents, the trial court found: (1) the Order on Motion to

Withdraw was signed on August 22, 2017 and is properly included in the clerk’s record; (2) the

Protective Order was never signed and an unsigned copy is included in the clerk’s record; (3)

Notice of Intent to Strike Answer signed on September 18, 2017 is included in the clerk’s record;

(4) Notice of Intent to Dismiss dated March 30, 2018 is included in the clerk’s record; and (5) no

document entitled “Plaintiff’s Proposed Order Discovery” is in the clerk’s file. With regard to
various email communications with court staff, the trial court found that such communications

are not to be included in the clerk’s record. The trial court also found that no document has been

lost or destroyed that should have been included in the clerk’s record.

       We ADOPT the trial court’s findings.

       On May 2, 2019, pro se appellant Brigetta D’Olivio filed a motion to respond to the trial

court’s findings. We DENY the motion.

       We note appellant Brigetta Homes, LLC d/b/a Beautiful Homes by Brigetta has been

unrepresented since January 15, 2019. Although we have given Brigetta Homes over three

months to retain counsel and cautioned that failure to notify the Court of new counsel’s name

and contact information could result in dismissal of Brigetta Homes as an appellant to this

appeal, Brigetta Homes has not complied. See TEX. R. CIV. P. 7; Kunstoplast of Am., Inc. v.

Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1996) (per curiam) (a corporation may appear in

court and be represented only by a licensed attorney). Accordingly, we dismiss Brigetta Homes as

a party to the appeal.

       Appellant shall file her brief on the merits no later than June 6, 2019.




                                                     /s/     BILL WHITEHILL
                                                             JUSTICE